1. The judge lacked authority to make the report for the reasons discussed in Commonwealth v. Doe, ante 142, 145-146 (1995).
2. After the proceedings on the defendant’s motion to expunge were concluded in the District Court, this court decided Commonwealth v. Balboni, 419 Mass. 42 (1994), where we concluded that, in the case of adult defendants, the existence of the sealing statute, G. L. c. 276, § 100C, is sufficient, in cases that are appropriate for sealing, to protect the confidentiality of criminal records, and, as a result, defendants do not have ex-pungement as an available remedy. Id. at 46-47. See Commonwealth v. Vickey, 381 Mass. 762, 772 (1980). The defendant in this case, therefore, could not seek expungement and her motion was properly denied for lack of authority of the judge to grant it. The other issues raised by the judge in *1003connection with the consideration and disposition of a motion to expunge fall by the wayside.
Beth L. Eisenberg for the defendant.
William J. Duensing, Assistant Attorney General, for the Commonwealth & another.
Joanne L. Belasco for Boston Police Department.
3. The defendant, if she chooses, may pursue a petition to seal her record under G. L. c. 276, § 100C, second par. (1992 ed.), in accordance with the standards described in Commonwealth v. Doe, supra at 146-153.

Report discharged.